79 N.Y.2d 784 (1991)
In the Matter of David T. Haggerty et al., Appellants,
v.
Planning Board of the Town of Sand Lake et al., Respondents.
Court of Appeals of the State of New York.
Argued November 13, 1991.
Decided December 18, 1991.
David R. Dudley and Janet S. Kaplan for appellants.
George F. Carpinello for Planning Board of the Town of Sand Lake, respondent.
William H. Helferich III for Albany Telephone Company, respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (166 AD2d 791).